UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number: 3235-0167 Expires:December 31, 2014 Estimated average burden hours per response 1.50 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 . Commission File Number 000-22842 First Bancshares, Inc. (Exact name of registrant as specified in its charter) 142 East First Street, Mountain Grove, Missouri, 65711, (417) 926-5151 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $.01 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 398 Pursuant to the requirements of the Securities Exchange Act of 1934 First Bancshares, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: June 8, 2012 By: /s/R. Bradley Weaver R. Bradley Weaver, Chief Executive Officer and Chairman of the Board
